Title: James Madison to Robert M. Patterson, 1 June 1831
From: Madison, James
To: Patterson, Robert M.


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                June 1831
                            
                        
                        
                        I have recd. with great pleasure the information in your letter of the 11th that the University is not to
                            lose your Co-operation in its fortunes; and that it more than retains the warm interest you have taken in them.
                        Mrs. M. & myself feel all that is due to your & Mrs. P’s kind invitation to make a part of
                            your family during the approaching Session of the Board of Visitors. But notwithstanding my anxiety to give an attendance
                            which can not be often repeated, I fear that the effort will be beyond the present State of my health; and on the more
                            favorable anticipation, it is probable that as heretofore a collective arrangement for the members and their duties will
                            make it expedient to forego individual gratifications.
                        Be pleased to accept Sir renewed assurances of my esteem, and to present on the part of Mrs M. and myself very
                            cordial salutations to Mrs. P.
                        
                            
                                
                            
                        
                    